DETAILED ACTION
Claims 1, 3-7, 16, 18-24 are pending. Claims 2, 8-15, 17 are cancelled. 
Priority: May 29, 2019
Assignee: IBM


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive.
Regarding claim 1:
A. The Cited Art does not Teach Each and Every Limitation of Claim 1
The applicant argues the cited art does not teach:
setting, by the kernel, a first monitoring variable for the first file in the primary application process proc structure, wherein the first monitoring variable is set in response to the primary application opening the first file and writing the first file into the file cache, and wherein the first monitoring variable records a set of all operations completed on the first file by the first application and a second application(Remarks, pg. 8 of 19). 
The USPTO disagrees. 

Regarding the limitation:
…setting, by the kernel, a first monitoring variable for the first file in the primary application process proc structure…
The prior art of Patil et al.(8510510) in Fig. 8, 805 determines if the single file access pattern is indicative of a low-reuse process. The “indication” implies that there is a monitoring component for monitoring low-reuse processes. As explained in Patil, Col. 5 lines 58-62 the methods of 3a-3b which also correspond to Figs. 7-8, use the operating system and files system, analogous to the “operating system” to perform the “setting” through the API.  

Regarding the limitation:
… wherein the first monitoring variable is set in response to the primary application opening the first file and writing the first file into the file cache…
The prior art of Patil et al. in Fig. 7, 715 is equivalent to the start of Fig. 8. Based on Patil fig. 7 and Col. 9 lines 38-45, there is support that file is already opened, because the file is already closed. Col. 8 lines 58-60 disclose that a file that has been opened, read and closed may be tracked, and informs the flag of the re-use process in Fig. 8.  

Regarding the limitations:
wherein the first monitoring variable records a set of all operations completed on the first file by the first application and a second application.(Remarks, pg. 8 of 19)
The prior art of Ananthanarayanan et al.(20110145363, “Ananth”), in 0072 and 0074, 0075-0076  teaches logging all updates, and these updates are completed. It is unclear if the logging occurs before or after or during “completion”. 

Regarding the limitations:
initiating, in response to the first file and the second file being read according to the pattern, a release-behind algorithm, wherein the release-behind algorithm comprises flushing the first file and the second file from the file cache.
	The prior art of Engle(6480834) in Fig. 4  444, discloses flushes a file from the cache, which had to be written. The mechanism of Fig. 4 is addressed for any number of files that have been read into the cache(440, no)) that are in the processed of being “closed”.
Regarding the limitations:
initiating, in response to the first file and the second file being read according to the pattern, a release-behind algorithm, wherein the release-behind algorithm alters the cache management algorithm by promptly flushing the first file and the second file from the file cache.
	The prior art of Petev(20060248124) in Figs. 13A and 13B, 0109 discloses a sorting module that selects a queue for evicting the object based on an eviction policy.  

B. There is no Proper motivation to Combine the Cited Art.
The applicant argues that there is no rational underpinning to the statement of the motivation to combine the Appl. No. 16/424,658Reply to Office Action of April 1, 2022references. Each of the articulated reasons for combining the four references lack the required rational underpinning. 
	The USPTO disagrees with this argument. The bulk of claims are rejected under 35 USC 103 by reference of the combination of:
Ananthanarayanan et al.(20110145363, “Ananth”), further in view of Patil et al.(8510510) and further in view of Engle et al.(6480834) and further in view of Petev(20060248124).
Firstly, since the applicant is arguing a case for non-obviousness, the applicant has not provided affidavits or declarations, when timely presented, containing evidence of criticality or unexpected results, commercial success, long-felt but unsolved needs, failure of others, skepticism of experts, etc., must be considered by the examiner in determining the issue of obviousness(MPEP 716.01(a)). 
Secondly, the applicant’s rationale for the combination does not have to be in agreement with another rationale. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant(MPEP 2144 IV).

Regarding claim 4:
	The applicant argues that the combination of prior art does not teach the limitations:
determining that the primary application opens a subsequent file; setting a subsequent monitoring variable for the subsequent file, wherein the subsequent monitoring variable is set in response to a first read of the subsequent file being at a beginning of the subsequent file; identifying that the subsequent file is not read according to the pattern;
 and deleting, in response to identifying that the subsequent file is not read according to the pattern, the first monitoring variable, the second monitoring variable, and the subsequent monitoring variable.
	Particularly, the prior art of Engle does not teach:
determining that the primary application opens a subsequent file;
 setting a subsequent monitoring variable for the subsequent file, wherein the subsequent monitoring variable is set in response to a first read of the subsequent file being at a beginning of the subsequent file; identifying that the subsequent file is not read according to the pattern;
	The USPTO disagrees.
	Firstly, Engle in Figs. 3-4 shows that several files may be opened, and this is done by opening, reading/writing into a file and closed. The pattern of a how a file read is not further defined.
	The applicant further argues that Patil does not teach:   
	deleting, in response to identifying that the subsequent file is not read according to the pattern, the first monitoring variable, the second monitoring variable, and the subsequent monitoring variable.
	In Fig. 7, 715 and Col. 9 lines 48-53 where in 715, the management logic determines whether the closed file is unlikely to be reused, and de-prioritizes or frees the inode holding metadata of the file. 
Regarding claim 5, the applicant discloses that the prior art does not discloses:
	stopping, in response to identifying that the subsequent file is not read according to the pattern, the release-behind algorithm
	The USPTO disagrees. The prior art of Patil in fig. 7, 715 determines if the access pattern indicates re-use. In this case it would be adding the inode to the tail of the freelist. 
	Regarding claims 25-27, the USPTO maintain its rejection.
Regarding claim 28, the “deleting of the operations” is equivalent to identifying the access pattern and moving the inode/metadata of the corresponding file. The inode being free means the operations of the access pattern are no longer relevant. 
Regarding claims 3, 6-7, the USPTO maintain its rejection.
Regarding claims 16, 18-20, the USPTO maintain its rejection.
Regarding claim 24, the applicant argues the prior art does not teach:
wherein the release-behind algorithm is initiated after two or more consecutive documents are determined to be following the pattern.
The prior art of Shoroff(6023744) in fig. 10 teaches whether clusters coincide with a boundary(follow a pattern). If not, the they are deommitted(release).
	All rejections are maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
   A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 21-22 25-28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al.(20110145363, “Ananth”), further in view of Patil et al.(8510510) and further in view of Engle et al.(6480834) and further in view of Petev(20060248124).

As per claim 1, Ananth discloses:
A computer-implemented method, the method comprising: 
determining, by a kernel, that a primary application opens a first file, wherein opening the first file includes writing the first file into a file cache from a storage,(Ananth, [0032 -- When a locally opened file needs to be read from, or written to, the remote server 25A of the remote cluster 22, an I/O node 23A opens the file remotely prior to, and closes it after; performing the read/write using the same name used when the file was opened locally (block 33).]);
 and the file cache is configured to receive data based on a call from a second application(Ananth, [0054 -- As noted, the remaining nodes 23B of the local cached cluster 21 called (Application nodes) service the data requests of applications 16 from the local caches cluster 21.], [0055 -- As the application nodes 23B service data requests by the requesting applications 16, whenever an application request cannot be satisfied by the cache 24 (due to a cache miss or when the cached data is invalid), an application node 23B sends a read request to one of the I/O nodes 23A which accesses the data from the remote cluster 22 on behalf of the application node 23B.]);
and wherein the first monitoring variable records a set of all operations completed on the first file by the first application and a second application,(Ananth, [0074 -- Another implementation involves dumping the local in-memory queue on a persistent store and replaying it as a recovery log. On-disk logging of all changes may affect performance for cache operations.], [0074, 0075-0076  -- In a preferred embodiment, the caching function layer of the local cache cluster 21 maintains a cache state as a part of a persistent state, wherein the cache state includes type information (e.g., minimal "bit vector") per data object inode in the cache 24 to denote the type of updates performed on each data object in the cache ]);
Ananth does not explicitly disclose the following, however Patil discloses:
and wherein a first read of the first file is at a beginning of the first file(Patil, [Fig. 7 -- In various embodiments, the management logic may use different For example, in some embodiments, an access pattern consisting of opening a file]);
 setting, by the kernel, a first monitoring variable for the first file in the primary application process proc structure,(Patil, [Fig. 8 -- Method 800 begins after a file is closed. The management logic determines, in 805, whether the single-file access pattern to that file is indicative of a low-reuse process.]);
 wherein the first monitoring variable is set in response to the primary application opening the first file and writing the first file into the file cache,(Patil, [Fig. 7, 715 -- For example, the file system may track how each opened file is accessed, and in 715, the management logic may examine this information (e.g., through an API, directly through in-memory data structures, etc.) to determine if the access pattern to the file closed in 705 is indicative of a low-reuse process, such as a backup process, virus scan, or other sweep operation.]);
identifying, by the kernel and based on the set of all operations completed on the first file included in the first monitoring variable, that the first file is read according to a pattern by the primary application, wherein the pattern includes reading a file sequentially, reading the file entirely, and closing the file(Patil, [Fig. 7 -- In various embodiments, the management logic may use different methods to determine whether an access pattern is indicative of a low-reuse process. For example, in some embodiments, an access pattern consisting of opening a file, reading the file sequentially once from start to finish, and closing the file, all without modifying the file content, may be indicative of a low-reuse process]);
 determining, by the kernel, that the primary application opens a second file(Patil, [Fig. 8 -- the management logic may transparently determine whether a file is unlikely to be reused by examining access patterns of the file and of other files (i.e., multi-file access patterns). By examining file access trends across multiple files]); 
setting, by the kernel, a second monitoring variable for the second file, wherein the second monitoring variable is set in response to the primary application opening the second file, and wherein the second monitoring variable records a second set of operations performed on the second file by the first application(Patil, [Fig. 8, 800 -- In method 800, the management logic maintains a global counter that indicates whether a multi-file access pattern indicative of a low-reuse process has been observed. The method considers the state of the global counter when predicting whether a given closed file will be reused.]);
 identifying, by the kernel, that the second file is read according to the pattern by the first application(Patil, [Fig. 8 -- In method 800, the management logic maintains a global counter that indicates whether a multi-file access pattern indicative of a low-reuse process has been observed. The method considers the state of the global counter when predicting whether a given closed file will be reused.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Patil into the system of Ananth for the benefit of The inodes for replacement is prioritized by a replacement module according to retention priorities for the inodes, and thus more effective replacement policy and higher inode-cache hit rates are achieved by prioritizing or de-prioritizing cached inodes. The retention priority of a given inode in the cache is increased in response to a cache hit detected on the given inode by a prioritization module and the inode meeting one or multiple longevity criteria is determined, and thus an inode that meets the longevity criteria has a higher retention priority than it would have, if it did not meet the criteria. 
Ananth in view of Patil does not explicitly disclose the following, however Engle discloses:
and initiating, in response to the first file and the second file being read according to the pattern, a release-behind algorithm, wherein the release-behind algorithm comprises flushing the first file and the second file from the file cache(Engle, [Fig. 4, 444 -- At step 440, if the file was marked in step 434 as written 440, the file is transferred from the cache, converted as described above according to the properties and stored, for example on a disk as described above 442. The file is dequeued as part of step 442 and the method continues at step 410. Otherwise, the file is flushed 444 from the cache and the method continues at step 410.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Engle into the system of Ananth in view of Engle for the benefit of providing random access to the main frame files that are accessed using an operating system without requiring the client computer to download the entire file.
The previous prior art does not explicitly disclose the following, however Petev discloses: 
And a cache management algorithm manages data flow into and out of the file cache(Petev, [0106 -- Referring to FIG. 13A, sorting component 611 is type of a queuing function that effectively sorts objects stored in a cache region so that a cached object that is most appropriate for eviction can be identified. Different sorting component types that each enforces a different sorting technique may be chosen from to instantiate a particular eviction policy with plug-in 606. ]);
and initiating, in response to the first file and the second file being read according to the pattern, a release-behind algorithm, wherein the release-behind algorithm alters the cache management algorithm by promptly flushing the first file and the second file from the file cache(Petev, [0109 --  FIG. 13B illustrates a more detailed perspective of various types of sorting components 611 that may be chosen for use within a particular eviction policy plug-in 603. In one embodiment, four types of queues may be implemented by sorting component 611: 1) a Least Recently Used (LRU) queue 617; 2) a Least Frequently Used (LFU) queue 618; 3) a size-based queue 619; and, 4) a First In First Out (FIFO) queue 621. In]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Petev into the system of Ananth in view of Engle for the benefit of the regions of cache requiring different resources are configured effectively.



As per claim 3, the rejection of claim 1 is incorporated, in addition Ananth in view of Patil does not disclose the following, however Engle discloses:
wherein the second file is divided into a plurality of clusters including a first cluster and a second cluster, and wherein the flushing further comprises:
 determining that the first cluster of the second file has been read entirely(Engle, [Fig. 4, 410 -- request is received 410 from a client computer system. The request may be any of the requests provided as described above with respect]);
 initiating reading the second cluster of the second file(Engle, [Fig. 3, 322, Fig. 4, 420]);
 removing, in response to initiating reading the second cluster of the second file, the first cluster of the second file from the file cache(Engle, [Figs. 3-4 – after reading portions of file]);
 determining that the second cluster of the second file has been read entirely(Engle, [Fig. 3 -- Formatter 236 continues retrieving additional blocks until a portion of the cache 234 assigned to the file by formatter 236 is full or the end of the file is reached]);
 and removing, in response to determining the second cluster of the second file has been read entirely, the second cluster of the second file from the file cache(Engle, [Fig. 4 -- If so, formatter 236 converts the block by removing trailing spaces and adding a carriage return and line feed sequence to the end of each block or the portion of the block that is within the requested portion of the file as formatted.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Engle into the system of Ananth in view of Patil for the benefit of providing random access to the main frame files that are accessed using an operating system without requiring the client computer to download the entire file.


As per claim 4, rejection of claim 1 is incorporated, in addition Yohe in view of Ananth does not disclose the following, however Engle discloses:
determining that the primary application opens a subsequent file(Engle, [Figs. 3-4 -- Mainframe accessor 232 returns the requested bytes from the cache 234 using the pointer, and using the number of bytes and the offset in the request. The bytes are returned via communications interfaces 230, 220 to accessor 214A. Accessor 214A provides the bytes to the requesting application 210A via operating system 212A.]);
 setting a subsequent monitoring variable for the subsequent file, wherein the subsequent monitoring variable is set in response to a first read of the subsequent file being at a beginning of the subsequent file(Engle, [Figs. 3-4 -- Mainframe accessor 232 returns the requested bytes from the cache 234 using the pointer, and using the number of bytes and the offset in the request. The bytes are returned via communications interfaces 230, 220 to accessor 214A. Accessor 214A provides the bytes to the requesting application 210A via operating system 212A.]);
 identifying that the subsequent file is not read according to the pattern(Engle, [Engle, [Fig. 3 -- Formatter 236 continues retrieving additional blocks until a portion of the cache 234 assigned to the file by formatter 236 is full or the end of the file is reached]); 
Engle does not disclose the following, however Patil discloses:
and deleting, in response to identifying that the subsequent file is not read according to the pattern, the first monitoring variable, the second monitoring variable, and the subsequent monitoring variable(Patil, [Fig. 3b -- In response to detecting the file close operation in 705, the management logic may release the corresponding inode that holds the file's metadata, as in 710. Releasing the inode may include removing the hold placed on the inode when the closing program opened the file and/or determining that no other entity has a hold on the inode]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Patil into the system of Ananth for the benefit of The inodes for replacement is prioritized by a replacement module according to retention priorities for the inodes, and thus more effective replacement policy and higher inode-cache hit rates are achieved by prioritizing or de-prioritizing cached inodes. The retention priority of a given inode in the cache is increased in response to a cache hit detected on the given inode by a prioritization module and the inode meeting one or multiple longevity criteria is determined, and thus an inode that meets the longevity criteria has a higher retention priority than it would have, if it did not meet the criteria. 

As per claim 4, rejection of claim 1 is incorporated, in addition Ananth does not disclose the following, however Patil discloses:
determining that the primary application opens a subsequent file(Patil, [Fig. 7 -- In some embodiments, the management logic may transparently determine whether a file is unlikely to be reused by examining access patterns of the file and of other files (i.e., multi-file access patterns). By examining file access trends across multiple files, the management logic may be able to identify low-reuse processes dynamically and therefore more accurately identify files, in 715, that are unlikely likely to be reused.]);
 setting a subsequent monitoring variable for the subsequent file, wherein the subsequent monitoring variable is set in response to a first read of the subsequent file being at a beginning of the subsequent file(Patil, [Fig. 9 -- de-prioritization module 940 may include single -file access pattern analyzer 945 and multi -file access pattern analyzer 950 for detecting single -file and multi -file access patterns indicative of low-reuse processes, as described herein. In some embodiments, analyzers 945 and/or 950 may utilize various static patterns 955 for detecting single -file and/or multi -file patterns. For example, static patterns 955 may include the pattern that a file is opened, read sequentially only once from beginning to end, and then closed without being modified. In some embodiments, multi -file access pattern analyzer 950 may utilize various pattern indicators, such as global counter 960.]);
 identifying that the subsequent file is not read according to the pattern(Patil, [Fig. 8 -- In the illustrated embodiment, the management logic determines that a multi-file pattern exists if the global counter is above the threshold (affirmative exit from 840). If the global counter is below the threshold (negative exit from 840), then no multi-file pattern has been detected and the management logic does not conclude that the file is unlikely to be reused (850).]); 
and deleting, in response to identifying that the subsequent file is not read according to the pattern, the first monitoring variable, the second monitoring variable, and the subsequent monitoring variable(Patil, [Fig. 3b -- In response to detecting the file close operation in 705, the management logic may release the corresponding inode that holds the file's metadata, as in 710. Releasing the inode may include removing the hold placed on the inode when the closing program opened the file and/or determining that no other entity has a hold on the inode]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Patil into the system of Ananth for the benefit of The inodes for replacement is prioritized by a replacement module according to retention priorities for the inodes, and thus more effective replacement policy and higher inode-cache hit rates are achieved by prioritizing or de-prioritizing cached inodes. The retention priority of a given inode in the cache is increased in response to a cache hit detected on the given inode by a prioritization module and the inode meeting one or multiple longevity criteria is determined, and thus an inode that meets the longevity criteria has a higher retention priority than it would have, if it did not meet the criteria. 


As per claim 5, the rejection of claim 1 is incorporated, in addition Ananth does not explicitly disclose the following, however Patil discloses:
stopping, in response to identifying that the subsequent file is not read according to the pattern, the release-behind algorithm(Patil, [Fig. 3b – “Yes” File unlikely to be reused], [Fig. 7 715], [Fig. 8 640]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Patil into the system of Ananth for the benefit of The inodes for replacement is prioritized by a replacement module according to retention priorities for the inodes, and thus more effective replacement policy and higher inode-cache hit rates are achieved by prioritizing or de-prioritizing cached inodes. The retention priority of a given inode in the cache is increased in response to a cache hit detected on the given inode by a prioritization module and the inode meeting one or multiple longevity criteria is determined, and thus an inode that meets the longevity criteria has a higher retention priority than it would have, if it did not meet the criteria. 


As per claim 21, the rejection of claim 1 is incorporated, in addition Ananth and Engle do not explicitly disclose the following, however Patil discloses:
determining that the primary application opens a subsequent file(Patil, [Fig. 7 -- For example, in 365, the system may determine whether the closed file was accessed according to an access pattern indicative of a low-reuse process that does not generally reopen files.]);
 setting a subsequent monitoring variable for the subsequent file, wherein the subsequent monitoring variable is set in response to a first read of the subsequent file being at a beginning of the subsequent file(Patil, [Col. 7, lines 48-50 – In Fig. 5, step 505, management logic receives a request for an inode/subsequent file. The request includes a query comprising a unique subsequent file identifier, thereby implying that the management logic, a kernel component, identifies that the subsequent file is accessed by an user application/second application]);
identifying that the subsequent file is accessed by [[a]] the second application(Patil, [Col. 7, lines 48-50 – In Fig. 5, step 505, management logic receives a request for an inode/subsequent file. The request includes a query comprising a unique subsequent file identifier, thereby implying that the management logic, a kernel component, identifies that the subsequent file is accessed by an user application/second application]); 
and stopping, in response to identifying that the subsequent file is accessed by the second application, the release-behind algorithm(Patil, [Col. 8, lines 21-22&30-32 - In Fig. 5, step 535, management logic increments a longevity counter associated with the inode/subsequent file in response to detecting a cache hit on the cached inode and that the cached inode is on the free list, thereby implying that the management logic/release-behind algorithm is stopped because the inode/subsequent file has been accessed by the second application and does not satisfy the low-reuse access pattern requirement]).

As per claim 22, the rejection of claim 1 is incorporated, in addition Ananth and Engle do not explicitly disclose the following, however Patil discloses:
deleting, in response to flushing the first file from the cache identifying that the subsequent file is accessed by the second application the first monitoring variable(Patil, [Fig. 7 -- response to detecting the file close operation in 705, the management logic may release the corresponding inode that holds the file's metadata, as in 710. Releasing the inode may include removing the hold placed on the inode when the closing program opened the file and/or determining that no other entity has a hold on the inode]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Patil into the system of  Ananth for the benefit of The inodes for replacement is prioritized by a replacement module according to retention priorities for the inodes, and thus more effective replacement policy and higher inode-cache hit rates are achieved by prioritizing or de-prioritizing cached inodes. The retention priority of a given inode in the cache is increased in response to a cache hit detected on the given inode by a prioritization module and the inode meeting one or multiple longevity criteria is determined, and thus an inode that meets the longevity criteria has a higher retention priority than it would have, if it did not meet the criteria. 

Claims 25-27 are rejected by Petev 0109.
Claim 28 is rejected by Patil Fig. 3b.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al.(20110145363, “Ananth”), further in view of Patil et al.(8510510) and further in view of Engle et al.(6480834), and further in view of Petev(20060248124). and further in view of Johnson et al.(20120102004).

As per claim 3, the rejection of claim 1 is incorporated, in addition Ananth in view of Patil does not disclose the following, however Johnson discloses:
wherein the second file is divided into a plurality of clusters including a first cluster and a second cluster(Johnson, [Fig. 3, 54]),;
 and wherein the flushing further comprises:
 determining that the first cluster of the second file has been read entirely(Johnson, [0034 -- Returning to FIG. 3 and method 50, when the user has selected the option of deleting the file or file portion on reading of the file, the part of the read portion is set at 80.]);
 initiating reading the second cluster of the second file(Johnson, [0035 -- Once parameters are input defining how delete-on-read is to be performed, the user may read at 84 at least a portion of the file. The parameters are then used to delete the file. If concurrent deleting is selected or is the default, then deleting occurs progressively while the reading occurs]);
 removing, in response to initiating reading the second cluster of the second file, the first cluster of the second file from the file cache(Johnson [Fig. 3 -- delete]);
 determining that the second cluster of the second file has been read entirely(Johnson, [Fig. 3 -- 84]);
 and removing, in response to determining the second cluster of the second file has been read entirely, the second cluster of the second file from the file cache(Johnson, [0035 --  Once parameters are input defining how delete-on-read is to be performed, the user may read at 84 at least a portion of the file. The parameters are then used to delete the file. If concurrent deleting is selected or is the default, then deleting occurs progressively while the reading occurs]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Johnson into the system of Ananth in view of Patil for the benefit of the data processing system can manage files, and automatically deletes the portion of the file in response to the reading of the file.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al.(20110145363, “Ananth”), further in view of Patil et al.(8510510) and further in view of Engle et al.(6480834), and further in view of Petev(20060248124) and further in view of Klee et al.(20160306643).

As per claim 6, the rejection of claim 1 is incorporated, in addition Ananth and Engle do not explicitly disclose the following, however Klee discloses:
wherein the primary application is a backup program(Klee, [0021 -- For example, application 118 can be a daemon process that performs one or more offline management operations with respect to VMDK 112, such disk backup, snapshotting, anti-virus/malware scanning, cache de-staging, or the like.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Klee into the system of Ananth for the benefit of preventing applications from issuing I/O requests to VMDKs using mechanisms other than the filter-level Submit API The data corruption is avoided, by ensuring that the upstream compression and encryption filters are not re-applied to the cached data during the de-staging process.


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al.(20110145363), further in view of Patil et al.(8510510) and further in view of Engle et al.(6480834), and further in view of Petev(20060248124)  and further in view of Broussard et al.(20110282894).
	
As per claim 7, the rejection of claim 1 is incorporated, in addition Ananth and Engle do not explicitly disclose the following, however Broussard discloses:
wherein the primary application is executing a global regular expression print (GREP) command on a directory, wherein the first file is part of the directory(Broussard, [0007 -- Such an application program interface is useful in the area of network file systems, network mapped drives, and file content searching programs such as a global regular expression processor, 0055 -- In these ways, file search programs such as grep can utilize the new API if available on the file system they are searching to delegate the search itself to the remote file system server. The performance impact from the server-side is improved because the server does not need to write all data to an output stream that goes over the network.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Broussard into the system of Ananth for the benefit of the searching system through the remote file system API, the hierarchical structure of the original file system can be maintained and the hierarchical structure can be readily integrated into the application as remotely mapped network drive to improve the system performance. Since the data of the files is not returned and only the matching lines are returned, the server-side performance can be improved. Hence the network bandwidth usage is reduced. The remote file system API provides enhanced functionality to the operations by enabling remote searching and return of matching results.

Claims 16, 18-19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al.(20110145363 “Ananth”), and further in view of Patil et al.(8510510) and further in view of Petev(20060248124).
.

As per claim 16, Ananth discloses:
A system comprising:
a processor(Ananth, [Fig. 8 -- CPU]); 
and a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, are configured to cause the processor(Ananth, [0108 -- The computer-usable or computer-readable medium may be, for example but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, device, or propagation medium.]) to:
determine  by a kernel, that a primary application opens a first file, wherein opening the first file includes writing the first file into a file cache from a storage,(Ananth, [Fig. 3, 106 --  In the ease of OPEN or CREATE 106 requests, the NFC 42 follows the operation under 200. The NFC 42 "invokes" 202 the NFR 36 to process the request.], [Fig. 4, 206 -- If yes, the NFR 36 assigns a handle thereto and the NFC 42 "builds and sends" 206 an OPEN/CREATE request to CVA 54 via NTL 38 which triggers operation 250.], [Fig. 5, 252 --  CVA 54 " opens" 252 a file specified in OPEN/CREATE request via FSI 62, NFR 62 and NTL 66.]);
 and the file cache is configured to receive data from a second application(Ananth, [0054 -- As noted, the remaining nodes 23B of the local cached cluster 21 called (Application nodes) service the data requests of applications 16 from the local caches cluster 21.], [0055 -- As the application nodes 23B service data requests by the requesting applications 16, whenever an application request cannot be satisfied by the cache 24 (due to a cache miss or when the cached data is invalid), an application node 23B sends a read request to one of the I/O nodes 23A which accesses the data from the remote cluster 22 on behalf of the application node 23B.]); 
set  by the kernel, a first monitoring variable for the first file in the primary application process proc structure,(Ananth, [0033 -- The files are typically read and written in their entirety using whole file caching and write coalescing]);
 wherein the first monitoring variable is set in response to the primary application opening the first file,(Ananth, [Fig. 3, 33; Fig. 4, 47 -- If only a portion of the file (object) was retrieved from the remote cluster 22, then the rest of the file may be prefetched asynchronously after the application request is completed.]);
 and wherein the first monitoring variable records a set of all operations completed on the first file,( Ananth,[0074 -- Another implementation involves dumping the local in-memory queue on a persistent store and replaying it as a recovery log. On-disk logging of all changes may affect performance for cache operations.]);
 and wherein a first read of the first file is at a beginning of the first file(Ananth, [0038 -- The I/O node 23A, based on a prefetch policy, fetches/retrieves the entire file or the requested bytes from the remote cluster 22 (via pNFS over WAN) and writes the fetched information in the local cache file system via the cache manager 27. If only a portion of the file (object) was retrieved from the remote cluster 22, then the rest of the file may be prefetched asynchronously after the application request is completed.]); 
determine, by the kernel and based on the set of all operations completed on the first file included in the first monitoring variable, conditioned upon the first file being read according to a pattern by the primary application, read reading the file entirely, and close closing the file(Ananth, [0039 -- The system 20 supports both whole file and partial file caching (segments including a set of contiguous blocks). The application node 23B, when notified of completion, reads the requested bytes from the local cache 24 via the cache manager 27 and returns it to a requesting application 16 as if the requested data file (i.e., object) was present in the local cluster 21 all along.]); 
and remove removing, by the [[a]] kernel and conditioned upon the determination and in response to the first file being is read according to the pattern, the first file from the file cache(Ananth, [0032 -- When a locally opened file needs to be read from, or written to, the remote server 25A of the remote cluster 22, an I/O node 23A opens the file remotely prior to, and closes it after; performing the read/write using the same name used when the file was opened locally (block 33).]);
Ananth does not explicitly disclose the following, however Patil discloses:
delete, by the kernel and conditioned upon the determination the first file is not read according to the pattern, the first monitoring variable(Patil, [Fig. 3b -- In response to detecting the file close operation in 705, the management logic may release the corresponding inode that holds the file's metadata, as in 710. Releasing the inode may include removing the hold placed on the inode when the closing program opened the file and/or determining that no other entity has a hold on the inode]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Patil into the system of Ananth for the benefit of The inodes for replacement is prioritized by a replacement module according to retention priorities for the inodes, and thus more effective replacement policy and higher inode-cache hit rates are achieved by prioritizing or de-prioritizing cached inodes. The retention priority of a given inode in the cache is increased in response to a cache hit detected on the given inode by a prioritization module and the inode meeting one or multiple longevity criteria is determined, and thus an inode that meets the longevity criteria has a higher retention priority than it would have, if it did not meet the criteria. 
The previous prior art does not explicitly disclose the following, however Petev discloses: 
And a cache management algorithm manages data flow into and out of the file cache(Petev, [0106 -- Referring to FIG. 13A, sorting component 611 is type of a queuing function that effectively sorts objects stored in a cache region so that a cached object that is most appropriate for eviction can be identified. Different sorting component types that each enforces a different sorting technique may be chosen from to instantiate a particular eviction policy with plug-in 606. ]);
and initiating, in response to the first file and the second file being read according to the pattern, a release-behind algorithm, wherein the release-behind algorithm alters the cache management algorithm by promptly flushing the first file and the second file from the file cache(Petev, [0109 --  FIG. 13B illustrates a more detailed perspective of various types of sorting components 611 that may be chosen for use within a particular eviction policy plug-in 603. In one embodiment, four types of queues may be implemented by sorting component 611: 1) a Least Recently Used (LRU) queue 617; 2) a Least Frequently Used (LFU) queue 618; 3) a size-based queue 619; and, 4) a First In First Out (FIFO) queue 621. In]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Petev into the system of Ananth in view of Engle for the benefit of the regions of cache requiring different resources are configured effectively.


Claim 19 is similar to claim 4.
Claim 20 is similar to claim 5.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al.(20110145363, “Ananth”), further in view of Patil et al.(8510510), and further in view of Petev(20060248124), and further in view of Johnson et al.(20120102004).

Claim 18 is similar to claim 3.


Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al.(20110145363, “Ananth”), and further in view of Engle et al.(6480834) and further in view of Petev(20060248124). and further in view of Shoroff et al.(6023744) .

As per claim 23, the rejection of claim 1 is incorporated, in addition Ananth and Engle do not explicitly disclose the following, however Shoroff discloses:
wherein the release-behind algorithm alters a cache management algorithm(Shoroff, [Fig. 10 -- At step 102, the API 46 converts the twenty kilobyte offset to an offset of five clusters from the beginning of the file by dividing the offset by the cluster factor cluster of four kilobytes per cluster. Since the first entry in the extent list is cluster 10, length 5, the file system knows that clusters 10, 11, 12, 13 and 14 are allocated, in that order, to the file 42.sub.1 as its first five clusters.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Shoroff into the system of Ananth for the benefit of rapidly frees disk space while eliminating the need for copying large amounts of data or allocating large amounts of temporary space. The method is fast, simple and reliable, is extensible and works with virtually any file system. 


As per claim 24, the rejection of claim 1 is incorporated, in addition Ananth and Engle do not explicitly disclose the following, however Shoroff discloses:
wherein the release-behind algorithm is initiated after two or more consecutive documents are determined to be following a pattern(Shoroff, [Fig. 10 -- Step 106 next determines if the clusters to decommit, in this instance clusters 19 and 20, fall on a run boundary. In other words, step 106 determines if cluster 19 is at the beginning of a run and cluster 20 is at the end of a run.]);
Therefore it would have been obvious to a person of or dinary skill at the time of filing to incorporate the features of Shoroff into the system of Ananth for the benefit of rapidly frees disk space while eliminating the need for copying large amounts of data or allocating large amounts of temporary space. The method is fast, simple and reliable, is extensible and works with virtually any file system. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132